Exhibit 10.1

 

AMENDMENT TO THE

DELMAR PHARMACEUTICALS, INC.
2017 OMNIBUS EQUITY INCENTIVE PLAN

 

Dated: September 5, 2019

 

WHEREAS, the Board of Directors of DelMar Pharmaceuticals, Inc. (the “Company”)
heretofore established the DelMar Pharmaceuticals, Inc. 2017 Omnibus Equity
Incentive Plan (the “Plan”); and

 

WHEREAS, the Board of Directors desires to amend the Plan to increase the
maximum number of shares of common stock of the Corporation available for grants
of “Awards” (as defined under the Plan) thereunder from 780,000 to 2,280,000
(not counting shares of common stock that have previously been issued pursuant
to the Plan or that are the subject of outstanding Awards under the Plan), all
of which are to be available as grants as Incentive Stock Options; and

 

WHEREAS, Section 17.2 of the Plan authorizes the Board of Directors to amend the
Plan, subject to stockholder approval to the extent that such approval is
required by applicable law;

 

NOW, THEREFORE, subject to approval of the Company’s stockholders, effective the
date hereof, the Plan is hereby amended as follows:

 

Section 4.1(a) of the Plan is hereby amended in its entirety, to read as
follows:

 

“(a) Subject to adjustment pursuant to Section 4.3 and any other applicable
provisions hereof, the maximum aggregate number of shares of Common Stock which
may be issued under all Awards granted to Participants under the Plan shall be
2,280,000 shares; provided, however, that such number shall be reduced by the
number of shares of Common Stock issued under the Legacy Plan and/or subject to
outstanding grants of options under the Legacy Plan (that is, which have not
been forfeited or that have expired without having been exercised). All
2,280,000 of such shares initially available pursuant to this Section 4.1(a)
may, but need not, be issued in respect of Incentive Stock Options.”

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as evidence of
its adoption by the Board of Directors of the Company on the date set forth
above.

 

  DELMAR PHARMACEUTICALS, INC.         By: /s/ Saiid Zarrabian   Name: Saiid
Zarrabian   Title: President and Chief Executive Officer         Date: September
9, 2019

 

 

 



 

 